 



Exhibit 10.3

STANDSTILL AGREEMENT

     This STANDSTILL AGREEMENT, dated as of June 1, 2005 (this “AGREEMENT”), is
entered into by and among CALAVO GROWERS, INC., a California corporation
(“CALAVO”), LIMONEIRA COMPANY, a Delaware corporation (“LIMONEIRA”), and the
other parties who are signatories below (“LIMONEIRA AFFILIATIES”). Limoneira and
the Limoneira Affiliates are sometimes referred to herein individually as an
“INVESTOR” and collectively, as the “INVESTORS”.

     WHEREAS, Calavo and Limoneira have entered into a Stock Purchase Agreement,
dated June 1, 2005 (the “STOCK PURCHASE AGREEMENT”);

     WHEREAS, as a condition to the consummation of the transactions provided
for in the Stock Purchase Agreement, Calavo desires that the Investors make
certain representations, warranties, covenants and agreements as set forth in
this Agreement.

     NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in the Stock Purchase Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

     1. Definitions. Capitalized terms used herein but not otherwise defined
herein shall have the meaning ascribed thereto in the Stock Purchase Agreement.

     2. Representations and Warranties of Each Investor. To induce Calavo to
enter into this Agreement and the Stock Purchase Agreement and to consummate the
transactions contemplated hereby and thereby, each Investor

1



--------------------------------------------------------------------------------



 



represents and warrants (as to himself or itself only and not with respect to
any other Investor) to Calavo as follows:

          2.1 Binding Agreement. The execution, delivery and performance of this
Agreement by such Investor and the consummation by such Investor of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate or partnership action (if applicable) on the part of such
Investor. This Agreement has been duly executed and delivered by such Investor,
and, assuming the valid authorization, execution and delivery hereof by Calavo,
is a valid and binding obligation of such Investor, enforceable against such
Investor in accordance with its terms, except as such enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium, and other similar laws
affecting or relating to the enforcement of creditors’ rights generally and by
general principles of equity (whether applied in a proceeding at law or in
equity.)

          2.2 Execution; No Violations. The execution and delivery of this
Agreement by such Investor does not, and the consummation by such Investor of
the transaction contemplated hereby will not: (a) violate or conflict with any
organizational documents of such Investor (if applicable) or any agreement,
order, injunction, decree, or judgment to which such Investor is a party or by
which such Investor is bound; or (b) violate any law, rule or regulation
applicable to such Investor.

          2.3 Governmental and Other Consents. No consent, approval or
authorization of, or designation, registration, declaration or filing with, any
governmental entity or third Person is required on the part of such Investor in
connection with the execution or delivery of this Agreement or the consummation
by it of the transactions contemplated hereby.

2



--------------------------------------------------------------------------------



 



          2.4 Share Ownership. Limoneira does not own directly or indirectly any
voting securities of Calavo, or any securities convertible into or exchangeable
or exercisable for any voting securities of Calavo, or which, upon redemption
thereof could result in Limoneira or any of its Affiliates receiving any voting
securities of Calavo, or options, warrants, contractual rights or other rights
of any kind to acquire or vote any voting securities of Calavo (collectively,
the “VOTING SECURITIES”), except those securities acquired pursuant to the Stock
Purchase Agreement (the “CALAVO SHARES”).

     3. Standstill Arrangements.

          3.1 Acquisition of Additional Voting Securities. Limoneira hereby
covenants and agrees that prior to the Termination Date (as hereinafter
defined), neither it nor any of its Subsidiaries will, without the prior
approval of the Board of Directors of Calavo, directly or indirectly, purchase
or otherwise acquire (other than pursuant to a stock split or stock dividend) or
make any proposal, other than a confidential proposal to the Board of Directors
of Calavo, to or agree to acquire, or become or agree to become the beneficial
owner of, more than 12.6% of the outstanding Voting Securities, other than
(i) the Calavo Shares or (ii) any Voting Securities issued as dividends on or
otherwise issued in exchange or in consideration of or with respect to the
Calavo Shares (the “DIVIDEND SHARES”) or shares issued as dividends on the
Dividend Shares or in exchange for or in respect of the Dividend Shares.

          3.2 Prohibited Actions. Each Investor hereby agrees (as to himself or
itself only and not with respect to any other Investor) that, prior to the
Termination Date, such Investor will not, without the prior approval of the
Board of Directors of Calavo, directly or indirectly , solicit, request, advise,
assist or encourage others to, take any of the following actions:

3



--------------------------------------------------------------------------------



 



               (a) form, join in or in any other way participate in a
“partnership, limited partnership, syndicate or other group” within the meaning
of Section 13(d)(3) of the Exchange Act with respect to Voting Securities or
deposit any Voting Securities in a voting trust or similar arrangement or
subject any Voting Securities to any voting agreement or pooling arrangement,
other than with one or more Affiliates of such Investor with respect to the
Calavo Shares;

               (b) solicit proxies or written consents of stockholders with
respect to Voting Securities under any circumstances, or make, or in any way
participate in, any “solicitation” of any “proxy” to vote any Voting Securities
(other than a solicitation conducted by Calavo), or become a “participant” in
any election contest with respect to Calavo (as such terms are defined or used
in Rule 14a-1 under the Exchange Act) other than an election contest related to
election of members of the Board of Directors elected solely by the holders of
the Calavo Shares;

               (c) seek to call, or request the call of, a special meeting of
the stockholders of Calavo unless first presented to the Calavo Board of
Directors or seek to make, or make, a stockholder proposal at any meeting of the
stockholders of Calavo that has not first been presented to the Calavo Board of
Directors;

               (d) commence, or announce any intention to commence, any tender
offer for any Voting Securities;

               (e) make, announce any intention or desire to make, or facilitate
the making of, any proposal (other than a confidential proposal to Calavo) or
bid with respect to the acquisition of any substantial portion of the assets of
Calavo or of the assets or stock of any of its subsidiaries or of all or any
portion of the outstanding Voting Securities, or recapitalization or liquidation
involving Calavo or any of its subsidiaries;

               (f) knowingly arrange, or in any way knowingly participate in,
any financing for any transaction referred to in clauses 3(a) through 3(e)
above; or

4



--------------------------------------------------------------------------------



 



               (g) make any request, or otherwise seek (in any fashion that
would require public disclosure by Calavo, such Investor or their respective
Affiliates) to obtain any waiver or amendment of any provision of this Agreement
or take any action restricted hereby.

     4. Termination. This Agreement shall terminate with respect to a particular
Investor on the date that such Investor and its Affiliates no longer own Voting
Securities representing at least 5% of the outstanding Voting Securities of
Calavo (the “TERMINATION DATE”).

     5. Remedies. Each party hereto hereby acknowledges and agrees that
irreparable harm would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to specific performance hereunder, including, without limitation, an injunction
or injunctions to prevent and enjoin breaches of the provisions of this
Agreement and to enforce specifically the terms and provision hereof in any
state or federal court in the State of California, in addition to any other
remedy to which they may be entitled at law or in equity. Any requirements of
the securing or posting of any bond with such remedy are waived. All rights and
remedies under this Agreement are cumulative, not exclusive, and shall be in
addition to all rights and remedies available to either party at law or in
equity. No party hereto shall be responsible for a breach by another party if
the non-breaching party does not participate in the breach.

     6. Jurisdiction; Venue. The parties hereto hereby irrevocably and
unconditionally consent to and submit to the jurisdiction of the courts of the
State of California and of the United States of America located in the State of
California for any actions, suits or proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby, and further agree that
service of any process, summons, notice or document by U.S. certified mail to
the respective

5



--------------------------------------------------------------------------------



 



addresses set forth in Section 10 hereof shall be effective service of process
for any such action, suit or proceeding brought against any party in any such
court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement,
or the transactions contemplated hereby, in the courts of the State of
California of the United States of America located in the State of California,
and hereby further irrevocably and unconditionally waive and agree not to plead
or claim in any such court that any such action, suit or proceeding brought in
any such court has been brought in any inconvenient forum.

     7. Entire Agreement. This Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and may be amended only by
an agreement in writing executed by the parties hereto.

     8. Headings. Descriptive headings are for convenience only and shall not
control of affect the meaning or construction of any provision of this
Agreement.

     9. Number; Gender. Whenever the singular number is used herein, the same
shall include the plural where appropriate, and words or any gender shall
include each other gender where appropriate.

     10. Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be validly given, made or served, if in writing and sent by U.S. certified
mail, return receipt requested:

         

  if to Limoneira:   Limoneira Company

      1141 Cummings Road

      Santa Paula, CA 93060

      Attention: Harold S. Edwards, CEO
 
       

  with a copy to:   Lawrence E. Stickney, Esq.

6



--------------------------------------------------------------------------------



 



         

      Walker, Wright, Tyler & Ward

      626 Wilshire Blvd., Suite 900

      Los Angeles, CA 90017
 
       

  if to Calavo:   Calavo Growers, Inc.

      1141 A Cummings Road

      Santa Paula, CA 93060

      Attention: Lecil E. Cole, Chairman
 
       

  with a copy to:   Marc L. Brown, Esq.

      Troy & Gould, APC

      1801 Century Park East

      Suite 1600

      Los Angeles, CA 90067

     11. Enforceability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the parties that the parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any of such that is held invalid, void or unenforceable by a court of competent
jurisdiction.

     12. Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California without regard
to any conflict of laws provisions thereof.

     13. Binding Effect; No Assignment. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the successors and assigns of the
parties hereto. Nothing in this Agreement, expressed or implied, is intended to
confer on any Person other than the parties hereto, or their respective heirs,
successors, executors, administrators and assigns any rights,

7



--------------------------------------------------------------------------------



 



remedies, obligations or liabilities under or by reason of this Agreement. No
party to this Agreement may assign its rights or delegate its obligations
hereunder (whether voluntarily, involuntarily, or by operation of law) without
the prior written consent of the other parties. Any such attempted assignment
shall be null and void.

     14. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

     15. Section Headings. The headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written hereinabove.

          Calavo:   CALAVO GROWERS, INC.
 
       

  By:   /s/ Lecil E. Cole

       

           Name: Lecil E. Cole

           Title: Chairman, President and CEO
 
        Limoneira:   LIMONEIRA COMPANY
 
       

  By:   /s/ Harold S. Edwards

       

           Name: Harold S. Edwards

           Title: President and CEO
 
       
Limoneira Affiliates:
           /s/ Harold S. Edwards      

           Name: Harold S. Edwards
 
       

           /s/ Alex M. Teague      

           Name: Alex M. Teague

8



--------------------------------------------------------------------------------



 



         

           /s/ G. Ronald Hendren      

           Name: G. Ronald Hendren
 
       

           /s/ Don P. Delmatoff      

           Name: Don P. Delmatoff
 
       

            /s/ Allan M. Pinkerton      

           Name: Allan M. Pinkerton
 
       

           /s/ John W. Blanchard      

           Name: John W. Blanchard
 
       

           /s/ Gordon E. Kimball      

           Name: Gordon E. Kimball
 
       

           /s/ Robert M. Sawyer      

           Name: Robert M. Sawyer
 
       

           /s/ Samuel R. Edwards      

           Name: Samuel R. Edwards
 
       

           /s/ Robert A. Proctor      

           Name: Robert A. Proctor
 
       

           /s/ Ronald L. Michaelis      

           Name: Ronald L. Michaelis
 
       

           /s/ Alan M. Teague      

           Name: Alan M. Teague
 
       

           /s/ John W.H. Merriman      

           Name: John W.H. Merriman
 
       

           /s/ John M. Dickenson      

           Name: John M. Dickenson

9